DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 36 is/are objected to because of the following informalities: “through the protective” in line 12 should be changed to “through the protective window”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-24, 28-33, 36-37, 40, 46-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20190377072A1 (Astrom) in view of US20190009752A1 (Rice).
1-22. (canceled)
23, 40, 50. Astrom discloses A LIDAR system for projecting light through a protective window associated with the LIDAR system (Fig. 2: 3D-camera (ToF) device 1, transparent cover 3; ¶34), the system comprising:
at least one processor (Fig. 2: control unit 20; ¶4-51) configured to:
control at least one LIDAR light source (Fig. 2: light source 6; ¶43);
receive LIDAR reflections signals from at least one sensor (Fig. 2: Time-of-Flight (ToF) sensor 5; ¶39-40), wherein the LIDAR reflections signals include indications of at least one of: 
detect, based on the LIDAR reflections signals, a particular obstruction pattern at least partially obstructing light passage through the protective window (Fig. 2: dirt 100; ¶42-46);
with respect to claim 40, Astrom discloses
vehicle, comprising: a body (¶7, 71 it is noted that an automobile necessarily has a body)
while Astrom not explicitly disclosing, Astrom in view of Rice teaches
access stored information characterizing reference obstruction patterns for at least one of: salt, mud, road grime, snow, rain, dust, bug debris, pollen, and bird droppings (Rice ¶85-87 e.g. “a first type precipitation, such as snow, may produce a first signature or pattern when sensed by the precipitation sensor 130. A second type of precipitation, such as rain, may produce a second signature or pattern when sensed by the precipitation sensor 130”);
compare the detected obstruction pattern with the reference obstruction patterns in order to determine a likely obstruction-pattern match (Rice ¶85-87 e.g. “during light rain conditions, raindrops may produce a first signature or pattern when sensed by the precipitation sensor 130, whereas during heavy rain conditions, raindrops may produce a second signature or pattern when sensed by the precipitation sensor 130. In some implementations, the vehicle computing system 102 can be configured to determine the type and/or level of the precipitation the autonomous vehicle 10 is operating in based on the data indicative of a weather condition obtained from the precipitation sensor 130”); and
based on the likely match, output information indicative of the match (Rice ¶85-87 “determine the type and/or level of the precipitation the autonomous vehicle 10 is operating in 
It would have been obvious to one of ordinary skill in the art to modify Astrom to determine the type of obstruction as taught by Rice because doing so may provide better detection of objects or decision making based on the detection depending on the type of obstruction.
24. Astrom in view of Rice teaches The LIDAR system of claim 23, wherein the at least one processor is further configured to apply at least one pattern recognition algorithm when comparing the detected obstruction pattern with the reference obstruction patterns (Rice ¶85-87 note determining type pf precipitation based on the detected pattern is pattern recognition).
It would have been obvious to one of ordinary skill in the art to modify Astrom to determine the type of obstruction as taught by Rice because doing so may provide better detection of objects or decision making based on the detection depending on the type of obstruction.
28. Astrom in view of Rice teaches The LIDAR system of claim 23, wherein the at least one processor is further configured to detect the particular obstruction pattern by determining from the reflections signals internal reflection parameters associated with different areas of the protective window (Astrom Figs. 3, 5 note that the difference in internal reflection in different parts of the transparent cover yields whether dirt 100 is detected or not; ¶18, 60, 75).
29. Astrom in view of Rice teaches The LIDAR system of claim 23, wherein the at least one processor is further configured to detect the particular obstruction pattern based on 
30. Astrom in view of Rice teaches The LIDAR system of claim 23, wherein the at least one processor is configured to use the indications of light reflected from the protective window to identify at least one obstructed pixel (Astrom ¶45-48, 64).
31. Astrom in view of Rice teaches The LIDAR system of claim 23, wherein the at least one processor is further configured to detect the particular obstruction pattern based on light detected during a time period between light leaving the at least one light source and reflection impinging on the least one sensor (¶45, 52).
32. Astrom in view of Rice teaches The LIDAR system of claim 23, wherein the at least one processor is further configured to output information that includes a window cleaning request associated with the determined cause of the obstruction of the protective window based on the obstruction-pattern match (Rice ¶85-87 e.g. “determine a sensor cleaning sequence based at least in part on the data obtained from the precipitation sensor 130”).
It would have been obvious to one of ordinary skill in the art to modify Astrom to include a cleaning mechanism of the transparent window in case of an obstruction such as precipitation because doing so may enhance detection.
33. Astrom in view of Rice teaches The LIDAR system of claim 32, wherein the at least one processor is further configured to select a cleaning process associated with the determined cause of the obstruction of the protective window, and to output information that includes a window cleaning request associated with the selected cleaning process (Rice ¶85-88 e.g.  “determine a sensor cleaning sequence for the sensor cleaning system 150 such as, for example, 
It would have been obvious to one of ordinary skill in the art to modify Astrom to include a cleaning mechanism of the transparent window in case of an obstruction such as precipitation because doing so may enhance detection.
36. Astrom discloses A LIDAR system for projecting light through a protective window associated with the LIDAR system (Fig. 2: 3D-camera (ToF) device 1, transparent cover 3; ¶34), the system comprising:
at least one processor (Fig. 2: control unit 20; ¶4-51) configured to:
control at least one LIDAR light source (Fig. 2: light source 6; ¶43);
receive LIDAR reflections signals from at least one sensor (Fig. 2: Time-of-Flight (ToF) sensor 5; ¶39-40), wherein the LIDAR reflections signals include indications of light reflected from objects in the field of view and passing through the protective window prior to reaching the at least one sensor (Fig. 8: returning light; ¶77); detect, based on the LIDAR reflections signals, a particular obstruction area at least partially obstructing light passage through the protective window at a first time (Fig. 2: dirt 100; ¶42-46); and
while Astrom not explicitly disclosing, Astrom in view of Rice teaches
initiate at least one remedial action, based on the detected obstruction area, to increase the amount of light passaging through the protective at a second time (Rice ¶85-87 e.g. “determine a sensor cleaning sequence based at least in part on the data obtained from the precipitation sensor 130” it is noted that by cleaning the window more light would pass through).

37. Astrom in view of Rice teaches The LIDAR system of claim 36, wherein the at least one remedial action includes output information that includes a window cleaning request (Rice ¶85-87 e.g. “determine a sensor cleaning sequence based at least in part on the data obtained from the precipitation sensor 130” it is noted that by cleaning the window more light would pass through).
It would have been obvious to one of ordinary skill in the art to modify Astrom to include a cleaning mechanism of the transparent window in case of an obstruction such as precipitation because doing so may enhance detection.
46. Astrom in view of Rice teaches The vehicle of claim 40, wherein the outputted information is used to estimate an ability of the LIDAR system to detect objects in the field of view (Rice ¶69).
It would have been obvious to one of ordinary skill in the art to modify Astrom to also determine the estimation on detection because doing so may provide for better usage of the detection results and prepare for potential variations.
47. Astrom in view of Rice teaches The vehicle of claim 40, wherein the vehicle is at least partially autonomous (Rice ¶69-72) and the at least one processor is further configured to determine a type of an obstruction of the protective window based on the likely match (Rice ¶85-87) and to cause a change in an operation of the vehicle based on the cause of the obstruction of the protective window (Rice ¶76 “the sensor cleaning sequence can be determined based at least in part on a speed of the autonomous vehicle” ¶85-87 “determine the type and/or level of the 
It would have been obvious to one of ordinary skill in the art to modify Astrom to determine the type of obstruction as taught by Rice because doing so may provide better detection of objects or decision making in operation of aspects or components of the autonomous vehicle based on the detection depending on the type or amount of obstruction.
48. Astrom in view of Rice teaches The vehicle of claim 40, wherein the at least one processor is further configured to access stored information characterizing reference obstruction patterns for at least four of salt, mud, road grime, snow, rain, dust, bug debris, pollen, and bird droppings (Rice ¶85-87 e.g. “a first type precipitation, such as snow, may produce a first signature or pattern when sensed by the precipitation sensor 130. A second type of precipitation, such as rain, may produce a second signature or pattern when sensed by the precipitation sensor 130”).
It would have been obvious to one of ordinary skill in the art to modify Astrom to determine the type of obstruction as taught by Rice because doing so may provide better detection of objects or decision making in operation of aspects or components of the autonomous vehicle based on the detection depending on the type or amount of obstruction.
49. Astrom in view of Rice teaches The vehicle of claim 40, wherein the at least one processor is further configured to access stored information characterizing reference obstruction patterns for salt and at least one of mud, road grime, snow, rain, dust, bug debris, pollen, and bird droppings (Rice ¶85-87 e.g. “a first type precipitation, such as snow, may produce a first 
It would have been obvious to one of ordinary skill in the art to modify Astrom to determine the type of obstruction as taught by Rice because doing so may provide better detection of objects or decision making in operation of aspects or components of the autonomous vehicle based on the detection depending on the type or amount of obstruction.

Claim(s) 25-27, 38-39, 41-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20190377072A1 (Astrom) in view of US20190009752A1 (Rice) further in view of US20180188362A1 (Fujita).
25. While Astrom not explicitly disclosing, Astrom in view of Rice further in view of Fujita teaches The LIDAR system of claim 24, wherein the at least one pattern recognition algorithm includes a temporal pattern analysis of the detected obstruction pattern (Fujita ¶36-37 e.g. “extracts, as the dirt candidate points, from the plurality of measurement points, the measurement points each having the transmission and reception time measured by the transmission and reception time measurement unit 32, shorter than the predetermined first threshold time Tht1” it is noted that a temporal pattern may be the pattern in reflection times from the obstruction, or dirt, points.).
It would have been obvious to one of ordinary skill in the art to modify Astrom in view of Rice to use temporal pattern detection for detecting the pattern caused by the obstruction because adding the time of reflection requirement in order to determine the obstruction or dirt points may increase the accuracy of detection. Also, in pattern recognition, selection among time, spectrum, 
26. While Astrom not explicitly disclosing, Astrom in view of Rice further in view of Fujita teaches The LIDAR system of claim 24, wherein the at least one pattern recognition algorithm includes a spatial pattern analysis of the detected obstruction pattern (Fujita ¶31, 37-38 note the determination of the dirt point distribution is a spatial pattern analysis).
It would have been obvious to one of ordinary skill in the art to modify Astrom in view of Rice to use point distribution or spatial pattern detection for detecting the pattern caused by the obstruction because adding the point spatial distribution or pattern requirement in order to determine the obstruction or dirt points may increase the accuracy of detection. Also, in pattern recognition, selection among time, spectrum, or spatial pattern recognition is choosing from a finite number of identified, predictable solutions hence doing so would be obvious to try.
27. While Astrom not explicitly disclosing, Astrom in view of Rice further in view of Fujita teaches The LIDAR system of claim 23, wherein the at least one processor is configured to use indications of light reflected from objects in the field of view and passing through the protective window to determine the likely obstruction-pattern match (Fujita ¶31, 56 note that by for example determining the ToF is suddenly much lower than the ToF for object detection (time pattern) the object detection is used in determination of obstruction).
It would have been obvious to one of ordinary skill in the art to modify Astrom in view of Rice to use point distribution or spatial pattern detection for detecting the pattern caused by the obstruction because adding the time pattern requirement (as compared to object detection regular time pattern) in order to determine the obstruction or dirt points may increase the accuracy of detection.

It would have been obvious to one of ordinary skill in the art to modify Astrom to have the beam directed less to the obstructed areas of the transparent window because doing so would reduce the loss of optical beam and increase the usable beam for object detection.
39. While Astrom not explicitly disclosing, Astrom in view of Rice further in view of Fujita teaches The LIDAR system of claim 36, wherein the at least one remedial action includes projecting at the second time more light towards areas of the protective window other than the detected obstruction area (Fujita Figs. 3, 4; ¶43-45 “in a case where the dirt is present (Yes), the control processing unit 3A returns the processing to the processing S1 without outputting, to the detection processing unit 5, the transmission and reception time measured by the transmission and reception time measurement unit 32 and the intensity measured by the reflected wave intensity measurement unit 33 for each of the plurality of measurement points” in other words, the system directs the beam to the non dirt pixels shown in figs. 5A-5C).

41. While Astrom not explicitly disclosing, Astrom in view of Rice further in view of Fujita teaches The vehicle of claim 40, wherein the at least one processor is further configured to control at least one light deflector such that during a scanning cycle of the field of view, the at least one light deflector assumes a plurality of instantaneous positions (Fujita ¶28).
It would have been obvious to one of ordinary skill in the art to modify Astrom to include a reflector for scanning the beam because doing so is well-known and routine in the art and it may provide more flexibility in directing the beam.
42. Astrom in view of Rice further in view of Fujita teaches The vehicle of claim 41, wherein the detected particular obstruction pattern is associated with at least two neighboring instantaneous positions (Fujita Fig. 6: the group of “seven dirt points” are neighboring positions; ¶51, 52).
It would have been obvious to one of ordinary skill in the art to modify Astrom to detect multiple adjacent or separate pixels for dirt points, because doing so would enhance detection and can provide further granularly on obstruction detection.
43. Astrom in view of Rice further in view of Fujita teaches The vehicle of claim 41, wherein the detected particular obstruction pattern is associated with at least two separated instantaneous positions (Fujita Fig. 6: the group of “seven dirt points” and “four dirt points” and “one dirt point” have separate positions; ¶51, 52).

44. Astrom in view of Rice further in view of Fujita teaches The vehicle of claim 41, wherein the at least one processor is further configured to coordinate operation of the at least one light deflector and the at least one light source such that when the at least one light deflector assumes a particular instantaneous position (Fujita ¶28 note that an actuator that turns a mirror provides particular instantaneous positions), a portion of a light beam is deflected by the at least one light deflector from the at least one light source towards an object in the field of view, and reflections of the portion of the light beam from the object are deflected by the at least one light deflector toward at least one sensor (Fujita ¶28 a mirror used as a scanner in optical measuring system necessarily reflects the light from a source to an object and the detector receives the reflected light from the object).
It would have been obvious to one of ordinary skill in the art to modify Astrom to include a reflector for scanning the beam because it may provide more flexibility in directing the beam.
Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20190377072A1 (Astrom) in view of US20190009752A1 (Rice) further in view of US 20060219875 A1 (Yamada).
34. While Astrom not explicitly disclosing, Astrom in view of Rice further in view of Yamada teaches The LIDAR system of claim 32, wherein the at least one processor is further configured to cause a change in light flux projected from the at least one light source based on the detected obstruction pattern and the determined cause of the obstruction of the protective window (Yamada ¶112 e.g. “an intensity of the radiated laser beams irradiated to the dirt block 
It would have been obvious to one of ordinary skill in the art to modify Astrom to increase the intensity of the light source when there is obstruction because doing so would provide the necessary power to the scene for detection.
Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20190377072A1 (Astrom) in view of US20190009752A1 (Rice) further in view of US 6084519 A (Coulling).
35. While Astrom not explicitly disclosing, Astrom in view of Rice further in view of Yamada teaches The LIDAR system of claim 32, wherein the at least one processor is further configured to cause a change in a sensitivity of the at least one sensor based on the detected obstruction pattern and the determined cause of the obstruction of the protective window (Coulling col 17 ln 64-col 18 ln 5).
It would have been obvious to one of ordinary skill in the art to modify Astrom such that a sensitivity of a sensor would change based on the amount of obstruction, for example based on the amount of rain on the transparent window because doing so provides better performance of the system by adapting to the environment better.
Claim(s) 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20190377072A1 (Astrom) in view of US20190009752A1 (Rice) further in view of US20180188362A1 (Fujita) further in view of US20180275249A1 (Campbell).
45. while Astrom does not disclose, Astrom in view of Rice further in view of Fujita further in view of Campbell teaches The vehicle of claim 41, further comprising a plurality of light sources aimed at the at least one light deflector, wherein the at least one processor is further 
It would have been obvious to one of ordinary skill in the art to modify Astrom to include multiple light sources corresponding to different fields of view because doing so may increase the scope of detection for the light detection system.
Claim(s) 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20190377072A1 (Astrom) in view of US20180188362A1 (Fujita).
51. Astrom discloses A LIDAR system for projecting light through a protective window associated with the LIDAR system (Fig. 2: 3D-camera (ToF) device 1, transparent cover 3; ¶34), the system comprising:
at least one processor (Fig. 2: control unit 20; ¶4-51) configured to:
control at least one LIDAR light source (Fig. 2: light source 6; ¶43);
receive LIDAR reflections signals from at least one sensor (Fig. 2: Time-of-Flight (ToF) sensor 5; ¶39-40), wherein the LIDAR reflections signals include indications of light reflected from the protective window inside the LIDAR system (Fig. 3: 10, 7.2, ¶44-45);
determine internal reflection parameters from the LIDAR reflections signals (Figs. 3, 5 note that the difference in internal reflection in different parts of the transparent cover yields whether dirt 100 is detected or not; ¶18, 60, 75);
access memory storing signal baseline parameters associated with the LIDAR system (¶60-64);

while Astrom not explicitly disclosing, Astrom in view of Fujita teaches
alter a light source parameter such that more light is projected toward other portions of the field of view than light projected toward the at least one obstructed portion of the field of view (Fujita Figs. 3, 4; ¶43-45 “in a case where the dirt is present (Yes), the control processing unit 3A returns the processing to the processing S1 without outputting, to the detection processing unit 5, the transmission and reception time measured by the transmission and reception time measurement unit 32 and the intensity measured by the reflected wave intensity measurement unit 33 for each of the plurality of measurement points” in other words, the system directs the beam to the non dirt pixels shown in figs. 5A-5C).
It would have been obvious to one of ordinary skill in the art to modify Astrom to have the beam directed through the non obstructed areas of the transparent window because doing so would ensure usability of the beams for object detection.

52-180. (canceled)




Conclusion
Examiner's Note: examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "no new matter has been introduced" may be deemed insufficient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR J ASKARIAN whose telephone number is (571)272-1246.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.A./            Examiner, Art Unit 3645                                                                                                                                                                                            

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645